Citation Nr: 0335677	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-15 091A	)	DATE
	)
	)


THE ISSUE

Whether an October 2001 decision of the Board of Veterans' 
Appeals was clearly and unmistakably erroneous in not 
awarding an additional 10 percent rating for the residuals of 
a fractured odontoid (C2) with partial fusion based on 
evidence of a demonstrable deformity of a vertebral body.



REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The moving party in this case served on active duty from July 
1978 to January 1984.

In an October 5, 2001 decision the Board of Veterans' Appeals 
(the Board) awarded the moving party an increased disability 
rating, 30 percent, for service-connected residuals of a 
fractured odontoid (C2) with partial fusion.  This was the 
maximum schedular rating available for limited motion of the 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).  The moving party, through his representative, has 
moved the Board to revise that decision on the basis that the 
decision was clearly and unmistakably erroneous in not 
granting an additional 10 percent rating for a demonstrable 
deformity of a vertebral body under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).


FINDINGS OF FACT

1.  In an October 2001 decision the Board granted a 
30 percent disability rating for the residuals of a fractured 
odontoid (C2) with partial fusion, based on functional 
limitations resulting from the cervical spine disability.

2.  The moving party has failed to show that the correct 
facts, as they were known at the time, were not before the 
Board, that the statutory and regulatory provisions extant at 
the time were incorrectly applied in the October 2001 
decision, or that the claimed errors, had they not been made, 
would have manifestly changed the outcome of the decision.




CONCLUSION OF LAW

The Board's October 2001 decision was not clearly and 
unmistakably erroneous in not granting an additional 
10 percent rating for a demonstrable deformity of a vertebral 
body.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his representative, contends that 
the Board's October 2001 decision contained clear and 
unmistakable error (CUE) because the Board failed to consider 
the provisions of Diagnostic Code 5285 allowing assignment of 
a 10 percent rating for a demonstrable deformity of a 
vertebral body, in addition to the 30 percent rating assigned 
for limitation of motion of the cervical spine.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the motion under 
consideration.  The Board will then move on to an analysis of 
the motion.  

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the moving party 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds that 
the provisions of the laws and regulation do not apply to the 
motion.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 
38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  The Court found that 
an attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  As 
such, an allegation of clear and unmistakable error does not 
represent a "claim," but a collateral attack on a final 
decision. Id.  The provisions of the VCAA, and its 
implementing regulation, are not, therefore, applicable to 
the adjudication of the issue of clear and unmistakable error 
in the Board's October 2001 decision.

Relevant Law and Regulations

CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2003).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  Disabled American Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), reh'g denied (January 2, 2001); 38 C.F.R. 
§ 20.1404(b) (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111 (West 2002); Damrel 
v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 
3 Vet. App. 310 (1992); 38 C.F.R. § 20.1403(a) (2003).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 38 C.F.R. § 
20.1403(b) and (c) (2003).

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2001).


Evaluation of cervical spine disability

Under Diagnostic Code 5285, residuals of a fracture of the 
vertebra with spinal cord involvement warrant a 100 percent 
evaluation; if there is no spinal cord involvement but 
abnormal mobility is present that requires a neck brace (jury 
mast)a 60 percent rating is warranted.  If there is no such 
symptomatology, residuals are rated on the basis of resulting 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2001).

Diagnostic Code 5290 [limitation of motion of the cervical 
spine] provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe.  
38 C.F.R. § 4.71a (2001).

Factual Background

The moving party's service medical records show that he was 
involved in a motor vehicle accident on May 9, 1983, 
resulting in a fracture of the odontoid process of the second 
cerebral vertebra.  His head was placed in a halo cast on 
June 6, 1983, and removed on August 20, 1983, after tomograms 
showed good healing to the base of the odontoid fracture.  He 
was discharged from the hospital on August 31, 1983, when his 
treating physician determined that healing from the previous 
head injury was complete.  The moving party underwent a VA 
medical examination in February 1984, including an X-ray 
study, which revealed only slight limitation of motion.  

In a December 1984 rating decision the RO granted service 
connection for a history of fracture of the odontoid (C2) 
with slight limitation of motion, rated as non-compensably 
disabling.  In a March 1986 rating decision the RO revised 
the definition of the service-connected disability to status 
post fracture of the odontoid (C2) with residual partial 
fusion, asymmetry of interspace C1 and C2 with degenerative 
cervical arthritis, traumatic, with limitation of motion.  
The RO also increased the rating for the cervical spine 
disability from zero to 10 percent.

The claims file shows no further contact with the moving 
party until April 1997, at which time he claimed entitlement 
to an increased rating for his service-connected cervical 
spine disability.  In conjunction with that claim he 
submitted the report of an October 1997 X-ray study performed 
at Harper Hospital which had been conducted following the 
moving party's involvement in a motor vehicle accident in 
October 1997.  The study revealed misalignment of C1 and C2; 
a segment of bone anterior to C2 suggesting a 
subluxed/fractured fragment; ligamentous injury at C1 and C2; 
and obliteration of the C1-C2 disc space, probably due to old 
injury.  The radiologist interpreted these findings as 
suggestive of fracture with subluxation.  It is not clear 
from this report, however, to what extent the cervical spine 
findings resulted from the motor vehicle accident in May 
1983, or the accident in October 1997.

The moving party underwent a VA medical examination in 
December 1997, during which he reported having injured his 
neck as the result of a car accident while in service, and 
again injuring his neck in another car accident in October 
1997.  A magnetic resonance image (MRI) done at that time 
showed degenerative disc disease from C3 to C6 and 
spondylosis at C3 and C4.  An X-ray study performed at the 
same time disclosed desiccation and calcification between C1 
and C2.

An X-ray study conducted in July 2000, in conjunction with an 
additional VA medical examination, was interpreted as showing 
nothing other than minimal degenerative changes.  An MRI 
revealed no evidence of disc herniation or central spinal 
stenosis, and no abnormalities specific to the C1 and C2 
vertebrae.

Based on the evidence shown above, in an August 2000 rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for the cervical spine disability.  The 
moving party appealed that decision to the Board.  

In the October 2001 decision now being challenged, the Board 
found that the moving party's service-connected cervical 
spine disability was manifested by a long history of pain, 
tenderness, limitation of motion, and other symptoms.  The 
Board found that the range of motion of the cervical spine 
was significantly reduced due to pain, which was supported by 
radiographic evidence of significant pathology.  The Board 
found that the manifestations of the cervical spine 
disability were consistent with severe disability and awarded 
the maximum schedular rating available for limitation of 
motion of the cervical spine, which was 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  The Board also 
found that there was no evidence of residuals of a vertebral 
fracture with cord involvement, being bedridden, or requiring 
long leg braces to support a rating under Diagnostic Code 
5285.  The Board did not make any express findings regarding 
the applicability of the provisions of Diagnostic Code 5285 
allowing the assignment of an additional 10 percent rating 
for a demonstrable deformity of a vertebral body.

Following the Board's October 2001 decision, the moving party 
submitted extensive VA treatment records documenting 
treatment for his cervical spine disability since December 
1997.  Because the VA treatment records were under the 
control of the Secretary after July 1992, they are deemed to 
have been "of record" when the Board rendered its decision 
in October 2001.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 C.F.R. § 20.1403(b)(2) (2003).

The VA treatment records include the report of a December 
1997 MRI, but that MRI did not include the C1 and C2 
vertebrae.  An additional report of the December 1997 X-ray 
study indicates that the X-rays were interpreted as showing 
no abnormalities specific to the C1 or C2 vertebrae.  

An X-ray study was again conducted in February 1998.  The 
radiologist initially interpreted the findings as disclosing 
subluxation of the C2 vertebra, a post-traumatic cyst in the 
body of C2, a compression deformity of C3, and degenerative 
changes at C6 and C7.

A computerized tomography (CT) scan in February 1998 revealed 
a prominent bone density in the lateral aspect of the 
odontoid process of C2, extending in the anterior aspect of 
the left side of the C2 vertebral body, consistent with an 
old healed fracture of the odontoid process and C2 vertebral 
body on the left side (ossified callus during fracture 
healing).  The study also showed a linear oblique lucency in 
the C2 vertebral body at the based of the odontoid process, 
which was interpreted as a somewhat incompletely healed 
fracture.  In addition, the study showed degenerative changes 
throughout C3-C7.

An MRI in June 2000 was reported to be negative, except for 
minimal narrowing of the right exit foramen at C3-C4.  

The remaining VA treatment records submitted by the moving 
party post-date the Board's October 2001 decision, and cannot 
be considered in determining whether that decision was 
clearly and unmistakably erroneous.  In addition, the moving 
party has submitted numerous treatises and medical articles 
pertaining to the cervical spine, which were not of record 
and cannot be considered in evaluating the validity of the 
October 2001 decision.  See Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001) [only the evidence of record when a decision 
was rendered can be considered in determining whether that 
decision was clearly and unmistakably erroneous].

Analysis

The moving party, through his representative, has asserted 
that the regulations in effect in October 2001 were 
incorrectly applied to the facts of the case and that, had 
the regulations been correctly applied, the outcome of the 
case would have been different.  Specifically, it is 
contended that had the Board properly applied the provisions 
of Diagnostic Code 5285 pertaining to the award of an 
additional 10 percent rating for a demonstrable deformity of 
a vertebral body, his compensation would have been higher.

The Board finds that in his motion the moving party has set 
forth clearly and specifically the alleged clear and 
unmistakable error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and the reason 
why the result would have been manifestly different but for 
the alleged error.  For these reasons the Board finds that 
the moving party has presented a legally sufficient claim of 
clear and unmistakable error in the October 2001 Board 
decision.  See Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000), reh'g denied (January 2, 2001).  The 
Board will, therefore, proceed to an analysis as to whether 
the October 2001 decision was, in fact, clearly and 
unmistakably erroneous.

The relevant regulatory provision extant in October 2001 was 
as follows:

5285 Vertebra, fracture of, residuals: 

With cord involvement, bedridden, 
or requiring long leg braces				
	100

Consider special monthly compensation; with lesser 
involvements, rate for limited motion, nerve 
paralysis.

Without cord involvement; abnormal 
mobility requiring a neck brace (jury mast)	
	60

In other cases rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).

In increasing the disability rating for the cervical spine 
disability to 30 percent in the October 2001 decision, the 
Board rated the disability based on limitation of motion.  
The Board found that the demonstrated limitation of motion, 
together with the additional functional limitations due to 
pain, were equivalent to severe limitation of motion, thereby 
warranting the 30 percent rating applicable under Diagnostic 
Code 5290.  See October 2001 Board decision at pages 9 and 
10.

The Board notes in this regard that since service connection 
was established in December 1984, the disability has been 
rated based on limitation of motion pursuant to Diagnostic 
Code 5290.  There appears to be no evidence that 
symptomatology consistent with the 60 percent and 100 percent 
ratings provided under Diagnostic Code 5285 has ever been 
present, and the moving party and his representative do not 
contend that such was the case.  The moving party's 
presentation is limited to argument that an additional 10 
percent rating should have been assigned for demonstrable 
deformity of the vertebral body.   

According to Diagnostic Code 5285, an additional 10 percent 
rating was applicable for a demonstrable deformity of a 
vertebral body.  The issue to be determined in evaluating 
whether the October 2001 Board decision contained CUE is 
whether the evidence then clearly established the existence 
of a "demonstrable deformity of a vertebral body," as 
contemplated in the regulation.  

Diagnostic Code 5285 in 2001 did not define the meaning of 
the term "demonstrable deformity of a vertebral body."  Nor 
has the Court spoken on this subject.

The moving party's representative argues that X-ray evidence 
documenting fusion of the C2 and C1 vertebrae or 
calcification of the C2 vertebra constitutes evidence of a 
demonstrable deformity of a vertebral body, thereby 
compelling the award of a 10 percent rating under Diagnostic 
Code 5285.  He also notes that "partial fusion" was 
incorporated into the definition of the service-connected 
disability.  

In reviewing the medical evidence which was of record or 
which was deemed to be of record at the time of the October 
2001 decision, the Board finds that the medical evidence was 
not consistent in showing that the in-service injury resulted 
in fusion or calcification of the C2 vertebra.  The X-ray 
study in February 1986 revealed partial fusion between the C1 
and C2 posterior arches.  There is no further documentation 
of the status of the cervical spine disability until October 
1997, at which time an X-ray showed obliteration of the C1-C2 
disc space.  The reports of the X-ray study in December 1997 
are in conflict as to whether there were any abnormalities 
shown at the C1-C2 level, and the X-rays obtained in July 
2000 were interpreted as showing nothing other than minimal 
degenerative changes in the cervical spine.  An MRI at that 
time also revealed no abnormalities specific to the C1 and C2 
vertebrae.  X-rays in February 1998 revealed a post-traumatic 
cyst in the body of C2, but the radiologist did not interpret 
the findings as being indicative of fusion of the C2 
vertebra.  The CT scan in February 1998 showed an ossified 
callus on the C2 vertebra, presumably from the old trauma, 
but did not disclose evidence of fusion of the C2 vertebra.  
An MRI in June 2000 was negative regarding the C1 and C2 
vertebrae.

In short, the various radiological studies were wildly 
inconsistent with respect to what pathology, if any, was 
present in the moving party's cervical spine, in particular 
at C2.  The Board additionally notes that there is no medical 
evidence which indicates that any deformity of the cervical 
spine was demonstrated on physical examination.

In order to constitute clear and unmistakable error, the 
error must be of the type that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  A disagreement 
as to how the evidence has been interpreted cannot constitute 
clear and unmistakable error.  See Yates, 213 F.3d at 1375; 
38 C.F.R. § 20.1403 (2003).  Because the medical evidence did 
not clearly establish the existence of any deformity in the 
C2 vertebra, the claimed error of the Board in the October 
2001 decision is not clear and unmistakable.  

In support of his contention the moving party's 
representative referenced three decisions by the Board in 
which a 10 percent rating under Diagnostic Code 5285 had been 
added to the disability rating due to fusion of spinal 
vertebrae.  The Board finds, however, that it is a well-
established doctrine of veterans law that decisions of the 
Board have no precedential value.  See 38 C.F.R. § 20.1303; 
see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Because 
medical and other evidence in the cases of other veterans may 
have resulted in the awards of 10 percent ratings under 
Diagnostic Code 5285 manifestly does not compel the 
conclusion that the facts in this case undebatably call for 
the assignment of an additional 10 percent rating.

The Board points out a further deficiency in the moving 
party's argument.  Although three Board decisions which 
purportedly came to different conclusions were identified, no 
effort was evidently made to identify any Board decisions 
which came to the same conclusion.  To the extent that the 
moving party is relying on other Board decisions to prove his 
point, he has failed to provide a complete picture.  In any 
event, as explained immediately above the Board rejects the 
notion that previous Board decisions have any precedential 
value or should be somehow used to determine CUE.

In this regard the Board additionally observes in passing 
that the Secretary of VA has recently commented on the lack 
of prior consistency in the application of the provision in 
Diagnostic Code 5285 allowing for the additional 10 percent 
rating for a demonstrable deformity of a vertebral body.  In 
August 2003 the Secretary published the final regulation 
revising the diagnostic codes pertaining to the evaluation of 
spinal disabilities.  See Schedule for Rating Disabilities; 
the Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In 
responding to comments regarding the proposed changes to the 
Rating Schedule, the Secretary found as follows:

The prior schedule directed that a vertebral 
fracture that did not meet the criteria for a 60 
percent or higher evaluation would be evaluated on 
the basis of limited motion or muscle spasm, with 
10 percent added for demonstrable vertebral body 
deformity.  Since the term "demonstrable 
deformity" was not defined, however, this 
provision was applied inconsistently.  We proposed 
that a 10 percent evaluation be assigned for a 
vertebral body fracture with loss of 50 percent or 
more of the height.  One commenter felt that this 
requirement was too stringent.

As we reported in the preamble to the proposed 
regulation, a recent medical textbook on disability 
evaluation states that vertebral fractures with 
loss of height of the vertebral body of 50 percent 
or less ordinarily do not require surgery, heal 
uneventfully, and are compatible with the 
resumption of normal activities after healing 
("Disability Evaluation," 292-3 (Stephen L. 
Demeter, M.D., Gunnar B.J. Anderson, M.D., Ph.D., 
and George M. Smith, M.D., 1996)).  Furthermore, 
should a vertebral body fracture with less than 
50 percent loss of height prove to be disabling, it 
may be evaluated based on any specific disabling 
residuals that are present, such as pain or 
limitation of motion.  In our judgment, the 
requirement that there be a loss of 50 percent or 
more of the height of a fractured vertebral body in 
order to assign a 10 percent evaluation based on 
deformity alone has a sound medical basis and will 
promote consistency, and we have made no change 
based on this comment.

Schedule for Rating Disabilities; the Spine, 68 
Fed. Reg. 51,454, 51,455 (Aug. 27, 2003).

Although this discussion did not exist when the October 2001 
decision was issued, the Secretary's comments aptly describe 
the lack of a definition of "demonstrable deformity" 
previous to and at the time of that decision and the 
resulting lack of consistency in assigning the additional 
10 percent rating under Diagnostic Code 5285.  Under these 
circumstances, it cannot be said that based on other Board 
decisions which came to different conclusions the Board's 
failure to apply that provision to the facts of the moving 
party's case was clearly and unmistakably erroneous.

The Board does not necessarily disagree with an 
interpretation of the evidence which would have resulted in 
the award of an additional 10 percent rating under Diagnostic 
Code 5285.  That is not, however, the standard by which CUE 
is measured.  As explained above, a mere disagreement as to 
how evidence is evaluated does not amount to a valid claim of 
CUE.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).  So it is in this case.  

In summary, the Board concludes that the moving party has 
failed to show that the correct facts, as they were known at 
the time, were not before the Board, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied in the October 2001 decision.  The Board finds, 
therefore, that the October 2001 decision was not clearly and 
unmistakably erroneous in not awarding an additional 
10 percent rating for a demonstrable deformity of a vertebral 
body.  For that reason the motion is denied.




ORDER

The motion to revise the Board's October 2001 decision on the 
basis of clear and unmistakable error is denied.




                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



